Exhibit ASSET PURCHASE AGREEMENT AMONG MAX ENGINEERING LLC LINCOLN WIND LLC AND MATTHEW CUMBERWORTH Dated June 26, 2008 1 ASSET PURCHASE AGREEMENT ASSET PURCHASE AGREEMENT, dated as of June 26, 2008 (the “Agreement”), between Max Engineering LLC, a Texas limited liability corporation (the “Purchaser”) and Lincoln Wind LLC, a Nebraska limited liability corporation (the “Seller”) and Matthew Cumberworth, the sole owner of the Seller (the “Owner”). Purchaser is a wholly owned subsidiary of WPCS International Incorporated, a Delaware corporation (“Parent”). W I T N E S S E T H: WHEREAS, subject to the terms and conditions hereof, Seller desires to sell, transfer and assign to Purchaser, and Purchaser desires to purchase from Seller, certain intangible assets, properties, and rights related to the business of Seller, which is engaged in the installation of scientific equipment related to wind development (the “Business”). NOW, THEREFORE, in consideration of the premises and the mutual covenants and agreements hereinafter contained, the parties hereby agree as follows: ARTICLE I PURCHASE AND SALE OF ASSETS. 1.1Sale of Assets.Seller agrees to sell, assign, transfer and deliver to Purchaser, and Purchaser agrees to purchase from Seller, all of Seller’s right, title and interest in certain assets and business of the Seller identified on Schedule 1.1 (the “Business”), including certain intangible assets and key personnel, and wherever located, but excluding the Excluded Assets, including, without limitation, the following: 1.2Contracts.All of the rights of Seller under, and interest of Seller in and to, all customer lists and/or contracts relating to the customers of the Business, a true, correct and complete list of which customer lists and/or contracts is attached hereto as Schedule 1.2 (“Contracts”); 1.3Goodwill.All of the goodwill of Seller in, and the going concern value of, the Business, and all of the business and customer lists and accounts (“Customer Base”), proprietary information, phone numbers, marketing materials and trade secrets related to the Business; 1.4Records.All of Seller’s customer logs, location files and records, and other business files and records, in each case relating to the Business. The assets, properties and business of Seller being sold to and purchased by Purchaser under this Section 1.1 are referred to herein collectively as the “Assets.” 1.5Excluded Assets.There shall be excluded from the Assets and retained by Seller, (the “Excluded Assets”) all assets identified on Schedule 1.5 attached hereto; and 2 1.6Assumed Liabilities; Excluded Liabilities; Employees. (a)Assumed Liabilities.Purchaser shall accept and assume, and shall become and be fully liable and responsible for, and other than as expressly set forth herein Seller shall have no further liability or responsibility for or with respect to the liabilities identified on Schedule 1.6(a) attached hereto (collectively, the “Assumed Liabilities”).The assumption of the Assumed Liabilities by Purchaser hereunder shall not enlarge any rights of third parties under contracts or arrangements with Purchaser or Seller or any of their respective affiliates or subsidiaries. (b)Excluded Liabilities.It is expressly understood that, except for the Assumed Liabilities, Purchaser shall not assume, pay or be liable for any liability or obligation of Seller of any kind or nature at any time existing or asserted, whether, known, unknown, fixed, contingent or otherwise, not specifically assumed herein by Purchaser, and any liability or obligation relating to, resulting from or arising out of (i) the Excluded Assets, (ii) the employees of the Business or (iii) any fact existing or event occurring prior to, or relating to the operation of the Business prior to, the date hereof. (c)Employees, Wages and Benefits. (i)Seller shall terminate all of its employees related to the Business no later than the Closing Date and the Purchaser shall not assume or have any obligations or liabilities with respect to such employees or such terminations, including, without limitation, any severance obligation. (ii)Purchaser specifically reserves the right, on or after the date hereof, to employ or reject any of Seller’s employees or other applicants in its sole and absolute discretion, except as otherwise agreed pursuant to Section 6.9 herein.Nothing in this Agreement shall be construed as a commitment or obligation of Purchaser to accept for employment, or otherwise continue the employment of, any of Seller’s employees, other than as expressly set forth herein, and no employee shall be a third party beneficiary of this Agreement. (iii)Seller shall pay all wages, salaries, commissions, and the cost of all fringe benefits provided to its employees which shall have become due for work performed as of and through the date hereof, and Seller shall collect and pay all taxes in respect of such wages, salaries, commissions and benefits. (iv)Seller acknowledges and agrees that Purchaser shall not acquire any rights or interests of Seller in, or assume or have any obligations or liabilities of Seller under, any benefit plans maintained by Seller, or for the benefit of any employees of Seller, including, without limitation, obligations for severance. 1.10Records and Contracts.Seller shall deliver to Purchaser all of the Contracts.Seller shall also deliver to Purchaser all of Seller’s files and records constituting Assets. 1.11Further Assurances.Seller shall, from time to time after the consummation of the transactions contemplated herein, at the request of Purchaser and without further consideration, execute and deliver further instruments of transfer and assignment and take such other action as Purchaser may reasonably require to more effectively transfer and assign to, and vest in, Purchaser the Assets free and clear of all Liens. 3 1.12Sales and Transfer Taxes.All sales, transfer, use, recordation, documentary, stamp, excise taxes, personal property taxes, fees and duties under applicable law incurred in connection with this Agreement or the transactions contemplated hereby will be borne and paid by Purchaser. 1.13Transfer of Subject Assets.Seller shall deliver or cause to be delivered to Purchaser good and sufficient instruments of transfer transferring to Purchaser title to all of the Assets, together with all required consents.Such instruments of transfer (a) shall contain appropriate warranties and covenants which are usual and customary for transferring the type of property involved under the laws of the jurisdictions applicable to such transfers, (b) shall be in form and substance reasonably satisfactory to Purchaser and its counsel, (c) shall effectively vest in Purchaser good and marketable title to all of the Assets free and clear of all Liens (as hereafter defined), and (d) where applicable, shall be accompanied by evidence of the discharge of all Liens against the Assets. ARTICLE II PURCHASE PRICE AND ALLOCATION 2.1Amount of Purchase Price. The purchase price for the Assets shall be an amount equal to Four Hundred Thousand dollars ($400,000.00), less the aggregate amount of all liabilities which the Purchaser pays or otherwise satisfies on or before the Closing Date (the “Purchase Price”). 2.2 Purchase Price Allocation.Purchaser and Seller agree to allocate the Purchase Price among the assets.Such allocation shall be binding upon Purchaser and Seller for all purposes (including financial accounting purposes, financial and regulatory reporting purposes and tax purposes).Purchaser and Seller further agrees to file its Federal income tax returns and its other tax returns reflecting such allocation, Form 8594 and any other reports required by Section 1060 of the Internal Revenue Code of 1986, as amended (the “Code”). ARTICLE III CLOSING AND TERMINATION 3.1Closing Date. Subject to the satisfaction of the conditions set forth in Sections 6.1 and 6.2 hereof (or the waiver thereof by the party entitled to waive that condition), the closing of the sale and purchase of the Assets provided for in Section 1.1 hereof (the “Closing”) shall take place at the offices of Sichenzia Ross Friedman Ference LLP located at 61 Broadway, New York, NY 10006 (or at such other place as the parties may mutually agree upon) on or before August 1, 2008.The date on which the Closing shall be held is referred to in this Agreement as the “Closing Date.” 4 3.2Termination of Agreement. This Agreement may be terminated prior to the Closing as follows: (a)At the election of the Owner or the Purchaser on or after August 2, 2008, if the Closing shall not have occurred by the close of business on such date, provided that the terminating party is not in default of any of its obligations hereunder; (b)by mutual written consent of the Owner and the Purchaser; or (c)by the Owner or the Purchaser if there shall be in effect a final nonappealable order of a governmental body of competent jurisdiction restraining, enjoining or otherwise prohibiting the consummation of the transactions contemplated hereby; it being agreed that the parties hereto shall promptly appeal any adverse determination which is not nonappealable (and pursue such appeal with reasonable diligence). 3.3Procedure Upon Termination. In the event of termination and abandonment by the Purchaser or the Owner, or both, pursuant to Section 3.2 hereof, written notice thereof shall forthwith be given to the other party or parties, and this Agreement shall terminate, and the purchase of the Assets hereunder shall be abandoned, without further action by the Purchaser or the Owner.If this Agreement is terminated as provided herein, each party shall redeliver all documents, work papers and other material of any other party relating to the transactions contemplated hereby, whether so obtained before or after the execution hereof, to the party furnishing the same. 3.4Effect of Termination. In the event that this Agreement is validly terminated as provided herein, then each of the parties shall be relieved of their duties and obligations arising under this Agreement after the date of such termination and such termination shall be without liability to the Purchaser, the Seller or the Owner; provided, further, however, that nothing in this Section 3.4 shall relieve the Purchaser or the Owner of any liability for a breach of this Agreement. ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE SELLER AND OWNER The Seller and Owner hereby jointly and severally represent and warrant to the Purchaser that: 4.1.Organization and Good Standing of the Seller.The Seller is a limited liability corporation duly organized, validly existing and in good standing under the laws of the jurisdiction of its incorporation as set forth above. Except as otherwise provided herein, the Seller is not required to be qualified to transact business in any other jurisdiction where the failure to so qualify would have a material adverse effect on the business or operations of the Seller (“Material Adverse Effect”). 5 4.2.Authority. (a)The Seller has full power and authority (corporate and otherwise) to carry on its business and has all permits and licenses that are necessary to the conduct of its business or to the ownership, lease or operation of its properties and assets, except where the failure to have such permits and licenses would not have a Material Adverse Effect. (b)The execution of this Agreement and the delivery hereof to the Purchaser and the sale contemplated herein have been, or will be prior to Closing, duly authorized by the Seller’s sole Manager and by the Seller’s sole member having full power and authority to authorize such actions. (c)Subject to any consents required under Section 4.7 below, the Seller and the Owner have the full legal right, power and authority to execute, deliver and carry out the terms and provisions of this Agreement; and this Agreement has been duly and validly executed and delivered on behalf of Seller and the Owner and constitutes a valid and binding obligation of each of the Seller and the Owner enforceable in accordance with its terms. (d)Except as set forth in Schedule 4.2, neither the execution and delivery of this Agreement, the consummation of the transactions herein contemplated, nor compliance with the terms of this Agreement will violate, conflict with, result in a breach of, or constitute a default under any statute, regulation, indenture, mortgage, loan agreement, or other agreement or instrument to which the Seller or the Owneris a party or by which it or any of them is bound, any charter, regulation, or bylaw provision of the Seller, or any decree, order, or rule of any court or governmental authority or arbitrator that is binding on the Seller or the owner in any way, except where such would not have a Material Adverse Effect. 4.3.Ownership and Transfer of Assets.Except as set forth on Schedule 4.3, Seller has good and marketable title to all of the Assets free and clear of all mortgages, pledges, security interests, charges, liens, restrictions and encumbrances of any kind (collectively, “Liens”) whatsoever.Upon the sale, assignment, transfer and delivery of the Assets to the Purchaser hereunder and under the Seller Documents, there will be vested in the Purchaser good, marketable and indefeasible title to the Assets, free and clear of all Liens.The Assets include certain intangible assets and properties held for use by Seller in connection with the Business as presently conducted.All of the intangible assets which Purchaser is acquiring pursuant to this Agreement comply in all material respects with applicable laws, ordinances and regulations. 4.4.Subsidiaries and Affiliates.Any and all businesses, entities, enterprises and organizations in which the Seller has any ownership, voting or profit and loss sharing percentage interest (the “Subsidiaries”) are identified in Schedule 4.4 hereto, together with the Seller’s interest therein.Unless the context requires otherwise or specifically designated to the contrary on Schedule 4.6 hereto, “Seller” as used in this Agreement shall include all such Subsidiaries.Except as set forth in Schedule 4.4, (i) the Seller has made no advances to, or investments in, nor owns beneficially or of record, any securities of or other interest in, any business, entity, enterprise or organization, (ii)there are no arrangements through which the Company has acquired from, or provided to, the Seller or their affiliates any goods, properties or services, (iii)there are no rights, privileges or advantages now enjoyed by the Seller as a result of the ownership of the Company by the Seller which, to the knowledge of the Owner or the Seller, might be lost as a result of the consummation of the transactions contemplated by this Agreement.Each entity shown on Schedule 4.4 is duly organized, validly existing and in good standing under the laws of the jurisdiction of its incorporation, and has full corporate power to own all of its property and to carry on its business as it is now being conducted.Also set forth on Schedule 4.4 is a list of jurisdictions in which each Subsidiary is qualified as a foreign corporation.Such jurisdictions are the only jurisdictions in which the ownership or leasing of property by each Subsidiary or the conduct of its business requires it to be so qualified.All of the outstanding shares of capital stock of each Subsidiary have been duly authorized and validly issued, are fully paid and nonassessable, and, except as set forth on Schedule 4.4, are owned, of record and beneficially, by the Seller, and on the Closing Date will be owned by the Seller, free and clear of all liens, encumbrances, equities, options or claims whatsoever.No Subsidiary has outstanding any other equity securities or securities options, warrants or rights of any kind that are convertible into equity securities of such Subsidiary, except as set forth on Schedule 4.4. 6 4.5.Consents.Except as set forth in Schedule 4.5, no consents or approvals of any public body or authority and no consents or waivers from other parties to leases, licenses, franchises, permits, indentures, agreements or other instruments are (i)required for the lawful consummation of the transactions contemplated hereby, or (ii)necessary in order that the business currently conducted by the Seller can be conducted by the Purchaser in the same manner after the Closing as heretofore conducted by the Seller, nor will the consummation of the transactions contemplated hereby result in creating, accelerating or increasing any liability of the Seller, except where the failure of any of the foregoing would not have a Material Adverse Effect. 4.6.Financial Statements.The Seller has delivered, or will deliver prior to Closing, to the Purchaser copies of the following financial statements (which include all notes and schedules attached thereto), all of which are true, complete and correct, have been prepared from the books and records of the Seller in accordance with a cash basis method of accounting consistently applied with past practice and fairly present the financial condition, assets, liabilities and results of operations of the Seller as of the dates thereof and for the periods covered thereby: the compiled balance sheet of the Seller at December 31, 2006 and 2007, and the related statements of operations, of the Seller for the period then ended andthe compiled balance sheet at April 30, 2008 (such statements, , are referred to herein as the “Financial Statements.”) In such Financial Statements, the statements of operations do not contain any items of special or nonrecurring income or any other income not earned in the ordinary course of business except as set forth in Schedule 4.6, and the financial statements for the interim periods indicated include all adjustments, which consist of only normal recurring accruals, necessary for such fair presentation.There are no facts, to the best of Seller’s or Owner’s knowledge, that under a cash basis method of accountingwould alter the information contained in the foregoing Financial Statements in any material way. For the purposes hereof, the balance sheet of the Seller as of April 30, 2008 is referred to as the “Balance Sheet” and April 30, 2008 is referred to as the “Balance Sheet Date”. 4.7.Records and Books of Account.The records and books of account of the Seller reflect all material items of income and expense and all material assets, liabilities and accruals, have been, and to the Closing Date will be, regularly kept and maintained in conformity with a cash basis method of accounting applied on a consistent basis with preceding years. 7 4.8.Absence of Undisclosed Liabilities.Except as and to the extent reflected or reserved against in the Seller’s Financial Statements or disclosed in Schedule 4.8, there are no liabilities or obligations of the Seller of any kind whatsoever, whether accrued, fixed, absolute, contingent, determined or determinable, and including without limitation (i)liabilities to former, retired or active employees of the Seller under any pension, health and welfare benefit plan, vacation plan or other plan of the Seller, (ii)tax liabilities incurred in respect of or measured by income for any period prior to the close of business on the Balance Sheet Date, or arising out of transactions entered into, or any state of facts existing, on or prior to said date, and (iii)contingent liabilities in the nature of an endorsement, guarantee, indemnity or warranty, and there is no condition, situation or circumstance existing or which has existed that could reasonably be expected to result in any liability of the Seller which is of a nature that would be required to be disclosed on its Financial Statements in accordance with a cash basis method of accounting, other than liabilities and contingent liabilities incurred in the ordinary course of business since the Balance Sheet Date consistent with the Seller’s recent customary business practice, none of which is materially adverse to the Seller. 4.9Taxes. (a)For purposes of this Agreement, “Tax” or “Taxes” refers to:(i) any and all federal, state, local and foreign taxes, assessments and other governmental charges, duties, impositions and liabilities relating to taxes, including taxes based upon or measured by gross receipts, income, profits, sales, use and occupation, and value added, ad valorem, transfer, franchise, withholding, payroll, recapture, employment, excise and property taxes and escheatment payments, together with all interest, penalties and additions imposed with respect to such amounts and any obligations under any agreements or arrangements with any other person with respect to such amounts and including any liability for taxes of a predecessor entity; (ii) any liability for the payment of any amounts of the type described in clause (i) as a result of being or ceasing to be a member of an affiliated, consolidated, combined or unitary group for any period (including, without limitation, any liability under Treas. Reg.
